Title: To Thomas Jefferson from William Hay, 3 January 1792
From: Hay, William
To: Jefferson, Thomas


          
            Dear Sir
            Richmond January 3d. 1792
          
          Altho’ I am fully sensible that your Office of Secretary of State employs your whole Attention, yet as you have at all Times shewed a great willingness to aid and encourage young Gentlemen in the prosecution of their Studies, I cannot help begging your Advice to the Bearer Mr. Bennet Taylor a Nephew of Mrs. Hay’s. His Father, in conformity with the Sons Inclination, intends him for the Profession of the Law, and has given him the Choice of Philadelphia or Prince Town, to prosecute his Studies preparatory to the Study of the Law. I will thank you to advise him which Seminary of Learning you  think will answer the End he has in View the best, and should you advise him to stay in Philadelphia, to be pleased to Admonish him if you see Occasion. You will readily excuse the Trouble I give you on his Account, as you are a Father and feel all those Anxieties which a Father feels for his Children.—I have the Honour to be with great Regard & Esteem Dear Sir your most ob’t,
          
            Wm. Hay
          
        